OPINION OF THE COURT
Per Curiam.
Jason J. Ashley has submitted an affidavit dated June 14, 2002, in which he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9).
Mr. Ashley avers that his resignation is freely and voluntarily tendered, is not the subject of coercion or duress, and that he is fully aware of the implications of submitting a resignation. He admits that the petitioner is currently investigating 13 complaints of professional misconduct against him. Of those complaints, 11 involve allegations of conversion of funds with which he was entrusted as a fiduciary incident to the practice of law. The remaining two complaints involve failing to reregister as an attorney with the Office of Court Administration, and neglect of a legal matter.
Mr. Ashley acknowledges his inability to successfully defend himself on the merits against charges upon the misconduct in question.
Mr. Ashley’s resignation is submitted subject to any application which could be made by the petitioner to direct that he make restitution and reimburse the New York Lawyers’ Fund for Client Protection (hereinafter the Lawyers’ Fund) pursuant to Judiciary Law § 90 (6-a). Mr. Ashley acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
In addition, Mr. Ashley seeks permission to deposit any and all funds remaining in his attorney escrow account at J.P. Morgan Chase with the Lawyers’ Fund.
Inasmuch as the proffered resignation tendered by Mr. Ashley complies with all pertinent rules of this Court, it is accepted. Effective immediately, Jason J. Ashley is disbarred on the basis of his resignation, and his name is stricken from the roll of attorneys and counselors-at-law.
The petitioner’s motion to disbar Mr. Ashley on the basis of his default in answering the petition is denied as academic.
Prudenti, P.J., Ritter, Santucci, Altman and Adams, JJ., concur.
*107Ordered that the resignation of Jason J. Ashley is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jason J. Ashley is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jason J. Ashley shall continue to comply with the rules of this Court governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jason J. Ashley shall continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the petitioner’s motion to disbar the respondent upon his default in appearing in the proceeding is denied as academic. [As amended by unpublished order entered Nov. 6, 2002.]